      Case 4:21-cv-00088 Document 3 Filed on 01/27/21 in TXSD Page 1 of 11
                                                                                United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                    January 27, 2021
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                               HOUSTON DIVISION



ADRIAN DAVID HEATH,                            §
                                               §
                      Petitioner,              §
                                               §
v.                                             §            CIVIL ACTION NO. H-21-0088
                                               §
KEN PAXTON,                                    §
                                               §
                      Respondent.              §




                         MEMORANDUM OPINION AND ORDER



       Adrian David Heath has filed a Petition Under 28 U.S.C.                           §   2254

for    Writ    of     Habeas      Corpus      By      a   Person    in      State      Custody

("Petition")        (Docket Entry No. 1) seeking relief from a judgment of

conviction that was entered against him in 2014.                      He has also filed

a    Brief    in    Support       of    Petition      for    Writ    of     Habeas       Corpus

("Petitioner's Brief in Support")                     (Docket Entry No. 2) .               After

considering the pleadings and the applicable law pursuant to Rule 4

of    the     Rules     Governing           Section       2254   Proceedings          in       the

United States District Courts, this case will be dismissed for the

reasons explained below.

                                       I.   Background

       A    grand     jury   in    Montgomery         County,      Texas,     returned           an

indictment against Heath in Cause No. 12-03-02580-CR, charging him

with illegally voting in an election in which Heath knew he was not
   Case 4:21-cv-00088 Document 3 Filed on 01/27/21 in TXSD Page 2 of 11




eligible to vote. 1       After a jury found Heath guilty as charged ·of
illegal voting, which is a third-degree felony, the 359th District
Court        for   Montgomery   County    sentenced   him   to   three   years'
imprisonment. 2
        Heath filed a direct appeal, challenging the trial court's

jurisdiction and arguing that Section 1.015 of the Texas Election
Code was "unconstitutionally vague" as applied to him.3                   Heath
argued further that the evidence was insufficient and that the
conviction was "void" because the trial judge should have been
disqualified for bias. 4        An intermediate court of appeals rejected
those claims and affirmed the conviction in an unpublished opinion.
See Heath v. State, No. 14-14-00532-CR, 2016 WL 2743192 (Tex. App.
- Houston [14th Dist.] May 10, 2016). 5           After the Texas Court of
Criminal Appeals denied Heath's petition for discretionary review, 6
the United States Supreme Court denied his petition for a writ of
certiorari on May 15, 2017.          See Heath v. Texas, 137 S. Ct. 2127
(2017).


        1
            Indictment, Cause No. 12-03-02580-CR, Docket Entry No. 1-1,
p. 3.
      Petition, Docket Entry No. 1, pp. 1-2; Judgment of Conviction
        2

by Jury, Docket Entry No. 1-1 p. 4.
        3
            Petition, Docket Entry No. 1, p. 3.
        4
            Id.
        5
            Memorandum Opinion, Docket Entry No. 1-1, pp. 145-62.
        6
            Petition, Docket Entry No. 1, p. 4 (referencing PD-07-63-16)
                                         -2-
    Case 4:21-cv-00088 Document 3 Filed on 01/27/21 in TXSD Page 3 of 11




     Heath filed a state habeas corpus application on October 21,
2019, arguing that the conviction violated his First Amendment
right to       "Free Speech"   and that his      "selective    prosecution"
violated the Equal Protection Clause found in the Fourteenth
Amendment. 7     The Texas Court of Criminal Appeals dismissed the

application without a written order on March 11, 2020, for non­
compliance with page limitations found in Rule 73.1 of the Texas
Rules of Appellate Procedure. 8
     In a federal habeas Petition filed on January 11, 2021, Heath
now contends that he is entitled to relief from his conviction
under 28 U.S.C. § 2254 for the following reasons:
     1.      Section 1.015 of the Texas Election              Code   is
             unconstitutionally vague (Ground 1).
     2.      The trial judge erred by refusing to allow him to
             raise   the    issue    of   "selective/vindictive
             prosecution" (Ground 2)
     3.      The   conviction   and    prosecution   under an
             unconstitutionally vague statute violated his
             rights under the First Amendment and the Equal
             Protection Clause (Grounds 1, 2, and 3). 9
The Petition must be dismissed because Heath has not established
that he was "in custody" for purposes of obtaining federal habeas
review when his Petition was filed. Alternatively, the Petition is


     7
         Id. at 5 (referencing WR 91,018-01).
     8
      0fficial Notice from Court of Criminal Appeals of Texas in
WR 91,018-01, Exhibit 1 to Petition, Docket Entry No. 1-1, p. 2.
     9
      Petition, Docket Entry No. 1, pp. 8-20; Petitioner's Brief in
Support, Docket Entry No. 2, pp. 1-31.
                                    -3-
     Case 4:21-cv-00088 Document 3 Filed on 01/27/21 in TXSD Page 4 of 11




untimely under the governing one-year statute of limitations that

applies on federal habeas review.

                              II.   Discussion

A.    Heath is Not "In Custody"

      Heath, who received a three-year prison sentence in connection
with the challenged conviction discloses that he discharged this
sentence when his term of parole expired in "February 2020. 1110            The
federal writ of habeas corpus only provides a remedy for prisoners
who challenge the "fact or duration" of their confinement and seek
"immediate release or a speedier release from that imprisonment."

Preiser v. Rodriguez, 93 S. Ct. 1827, 1841 (1973).                 A district
court is authorized to entertain a habeas corpus petition on behalf
of a person challenging a state court judgment only if the
petitioner is "in custody in violation of the Constitution or laws
or treaties of the United States [.]"             28 U.S.C.    §   224l(c) (3)
(emphasis added); see also 28 U.S.C. § 2254(a).

      A person whose sentence has expired is no longer "in custody"
for purposes of obtaining review under the federal habeas corpus
statutes. See Maleng v. Cook, 109 S. Ct. 1923, 1925 (1989) (citing
Carafas v.      LaVallee,   88 S. Ct. 1556,      1560   (1968));    see also
Pleasant v. State of Texas, 134 F.3d 1256, 1258 (5th Cir. 1998)
(per curiam) (observing that the petitioner was not "in custody"



      10
           Petitioner's Brief in Support, Docket Entry No. 2, p. 5.
                                     -4-
     Case 4:21-cv-00088 Document 3 Filed on 01/27/21 in TXSD Page 5 of 11




for purposes of obtaining review under 28 U.S.C. § 2254 once his

state court sentence had expired)
      Heath asserts that he is entitled to seek federal habeas
review because he is constrained from running for political office,
working in his previous profession,           or applying for a federal

firearms permit as the result of his felony conviction. 11          However,
collateral consequences such as these are not sufficient to
establish that he was "in custody" as required by the federal

habeas corpus statutes at the time his Petition was filed on
January 11, 2021.       See Maleng, 109 S. Ct. at 1926 (stating that

"once the sentence imposed for a conviction has completely expired,
the collateral consequences of that conviction are not themselves
sufficient to render an individual 'in custody' for the purposes of
a habeas attack upon it").           Because Heath does not satisfy the
custody requirement, the court lacks jurisdiction to review the
merits of his claims.


B.    The One-Year Statute of Limitations

      Even if Heath satisfied the custody requirement, his Petition
is   subject     to   dismissal   for   alternative    reasons    under     the
Antiterrorism and Effective Death Penalty Act (the "AEDPA"), Pub.
L. No. 104-132, 110 Stat. 1214 (1996), which established a one-year
statute of limitations on federal habeas review.             The applicable



      11   See id. at 2 and 31-32.
                                      -5-
   Case 4:21-cv-00088 Document 3 Filed on 01/27/21 in TXSD Page 6 of 11




limitations period, which is found in 28 U.S.C. § 2244(d), provides
as follows:
     (d)(1)       A 1-year period of limitation shall apply to an
                  application for a writ of habeas corpus by a
                  person in custody pursuant to the judgment of a
                  State court. The limitation period shall run
                  from the latest of--
                   (A) the date on which the judgment became final
                       by the conclusion of direct review or the
                       expiration of the time for seeking such
                       review;
                  (B) the date on which the impediment to filing
                      an application created by State action in
                      violation of the Constitution or laws of the
                      United States is removed, if the applicant
                      was prevented from filing by such State
                      action;
                  (C) the date on which the constitutional right
                      asserted was initially recognized by the
                      Supreme Court, if the right has been newly
                      recognized by the Supreme Court and made
                      retroactively   applicable  to  cases   on
                      collateral review; or
                  (D) the date on which the factual predicate of
                      the claim or claims presented could have
                      been discovered through the exercise of due
                      diligence.
28 U.S.C.     §   2244(d)(1).   The Petition submitted by Heath, who is
represented by counsel in this case, sets out the AEDPA statute of
limitations in full, establishing that he had adequate notice and
that he availed himself of the opportunity to explain why the
Petition is not time-barred. 12       See Day v. McDonough, 126 S. Ct.
1674, 1684 (2006) (noting that a court must assure that the parties


     12
          see Petition, Docket Entry No. 1, pp. 24-25.
                                     -6-
    Case 4:21-cv-00088 Document 3 Filed on 01/27/21 in TXSD Page 7 of 11




have "fair notice and an opportunity to present their positions"

before dismissing a pro se petition as barred by limitations).
       Heath contends that his Petition is timely because he filed it

within one year from the date that his state                    habeas corpus
application was dismissed by the Texas Court of Criminal Appeals on

March 11, 2020. 13        Heath is mistaken.       Heath's conviction became
final for purposes of federal habeas corpus review on May 15, 2017,
when    the     Supreme   Court    denied    his   petition   for   a   writ   of
certiorari.        See Gonzalez v. Thaler, 132 S. Ct. 641, 653 (2012).
That date triggered the statute of limitations found in 28 U.S.C.
§ 2244(d)(1)(A), which means that Heath had one year, up to and

including May 15, 2018, in which to seek a federal writ of habeas
corpus to challenge his conviction.           The pending federal Petition,
which was filed on January 11, 2021, is more than two years late
and is therefore time-barred unless a statutory or equitable
exception applies.

       1.      Statutory Tolling is Not Available
       A habeas petitioner may be entitled to statutory tolling under

28 U.S.C. § 2244(d)(2), which provides that the time during which
a "properly filed" application for state habeas corpus or other
collateral review is pending shall not be counted toward the
limitations period.          Heath filed a state habeas corpus application



       13   See id. at 24.
                                       -7-
    Case 4:21-cv-00088 Document 3 Filed on 01/27/21 in TXSD Page 8 of 11




on October 21, 2019, which the Texas Court of Criminal Appeals

dismissed for failure to comply with procedural rules on March 11,

2020 . 14 This application does not toll the limitations period under

§   2244(d)(2)       because    it was    filed well after        the   period of

limitations expired.           See Scott v. Johnson, 227 F.3d 260, 263 (5th

Cir. 2000).        Alternatively, Heath's state habeas corpus application

does not toll the limitations period under§ 2244(d)(2) because the

record reflects that it was not properly filed in compliance with

Rule 73.1 of the Texas Rules of Appellate Procedure.15                  See North

v. Davis, 800 F. App'x 211, 213-14 (5th Cir. 2020) (per curiam)

(observing that a state application dismissed for noncompliance

with Rule 73.1 of the Texas Rules of Appellate Procedure was not

"properly filed" for purposes of tolling under§ 2244(d)(2) and has

no tolling effect).

        Heath's pleadings do not disclose any other valid basis for

statutory tolling.        Although Heath asserts the limitations should

be extended under 28 U.S.C.§ 2244(d)(1)(B) because he was required

to exhaust state court remedies before seeking federal relief,16 he

does not allege facts showing that he was prevented from exhausting

state      court    remedies    in   a   timely   manner,   and    he   does   not



      14
           See id. at 5-6.
      Official Notice from Court of Criminal Appeals of Texas in
      15

WR 91,018-01, Exhibit 1 to Petition, Docket Entry No. 1-1, p. 2.
      16
           See Petition, Docket Entry No. 1, p. 24.
                                         -8-
     Case 4:21-cv-00088 Document 3 Filed on 01/27/21 in TXSD Page 9 of 11




demonstrate that state action impeded him from filing his Petition

before the limitations period expired.           See Egerton v. Cockrell,
334 F.3d 433, 436 (5th Cir. 2003) (explaining that "[i]n order to
invoke § 2244(d) (1)(B), the prisoner must show that:             (1) he was
prevented from filing a petition (2) by State action (3) in

violation of the Constitution or federal law").             None of Heath's
claims are based on a constitutional right that has been newly
recognized by the Supreme Court.           See 28 U.S.C. § 2244(d)(1) {C).

Likewise, he does not demonstrate that his allegations are based on
a "new factual predicate" that could not have been discovered

previously if he had acted with due diligence.                See 28 U.S . C.
§   2244(d)(1)(D).

       2.   Equitable Tolling is Not Warranted
       The statute of limitations may be tolled for equitable
reasons,    but the Supreme Court has emphasized that a habeas
petitioner is entitled to equitable tolling "only if he shows
'(1) that he has been pursuing his rights diligently, and (2) that
some extraordinary circumstance stood in his way' and prevented
timely filing."      Holland v. Florida, 130 S. Ct. 2549, 2562 (2010)
(quoting Pace v. DiGuglielmo, 125 S. Ct. 1807, 1814 (2005)). Heath
offers no explanation for his decision to delay seeking habeas
relief from his conviction at the state or federal level, and the
chronology outlined in the Petition does not demonstrate that he
pursued his rights with the requisite diligence. The Fifth Circuit

                                     -9-
   Case 4:21-cv-00088 Document 3 Filed on 01/27/21 in TXSD Page 10 of 11




has repeatedly held that "[e]quity is not intended for those who

sleep on their rights."      Manning v. Epps, 688 F.3d 177, 183 (5th

Cir. 2012) (internal quotation marks omitted) (citing Mathis v.

Thaler, 616 F.3d 461, 474 (5th Cir. 2010) and In re Wilson, 442

F.3d 872, 875 (5th Cir. 2006)).           Because the pleadings do not

disclose a valid basis for tolling the statute of limitations, the

court concludes that this action must be dismissed as untimely

filed.


                 III.    Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a final order that is adverse to the petitioner.                  A

certificate of appealability will not issue unless the petitioner

makes "a substantial showing of the denial of a constitutional

right," 28 U.S.C.    §   2253(c)(2), which requires a petitioner to

demonstrate   "that reasonable      jurists would find the district

court's assessment of the constitutional            claims debatable or

wrong."   Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004) (quoting

Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).          Where denial of

relief is based on procedural grounds, the petitioner must show not

only that "jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right," but also that they "would find it debatable whether the

district court was correct in its procedural ruling."           Slack, 120

                                   -10-
   Case 4:21-cv-00088 Document 3 Filed on 01/27/21 in TXSD Page 11 of 11




S. Ct. at 1604.   Because jurists of reason would not debate whether
the Petition was properly dismissed, a certificate of appealability
will not issue in this case.

                      IV.   Conclusion and Order

     Accordingly, the court ORDERS as follows:

     1.   The Petition Under 28 U.S.C. § 2254 for Writ of
          Habeas Corpus By a Person in State Custody (Docket
          Entry No. 1) filed by Adrian David Heath is
          DISMISSED with prejudice.

     2.   A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and
Order to the petitioner.

     SIGNED at Houston, Texas, on this 27th day of January, 2021.




                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -11-
